PER CURIAM
Defendant appeals his judgment of conviction for possession of a Schedule II controlled substance, former ORS 475.992(4)(b) (2003), renumbered as ORS 475.840(3)(b) (2005), assigning error to the denial of his motion to suppress all evidence obtained as a result of a search of defendant’s vehicle. Defendant argues that the evidence was obtained through an illegal search of the vehicle in violation of Article I, section 9, of the Oregon Constitution. The state concedes that, under State v. Hall, 339 Or 7, 115 P3d 908 (2005), which was decided after this trial, the trial court erred in denying the motion to suppress. We agree and accept the state’s concession.
Reversed and remanded.